DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 15 December 2021 has been entered.  Claims 1 – 15 and 17 – 20 remain pending in the application.
	Claim 21 is a new claim commensurate in scope with claim 1 and therefore is under consideration.  

Claim Interpretation
As amended, claim 1 is directed to a multi-layer substrate comprising a top surface layer and a bottom surface layer, wherein the top and bottom surface layers consist of pulp fibers.
	MPEP § 2111.03, II, states the following, in relevant part, regarding the transitional phrase “consisting of” and its grammatical equivalents:
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.

When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase Id. at 1256, 73 USPQ2d at 1366.).

A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). If the claim element is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. In the absence of such qualifying language there is a presumption that the Markush group is closed to combinations or mixtures. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1363-64, 119 USPQ2d 1773, 1784-85 (Fed. Cir. 2016) (presumption that Markush grouping does not encompass mixtures of listed resins overcome by intrinsic evidence in a dependent claim and the specification).

Therefore, in the case of claim 1 where the transitional phrase “consisting of” occurs in the body of the claim, the top surface layer and the bottom surface layer are restricted to ones of pulp fibers formed according to the process(es) as recited in claim 1.  To this end, the pulp fibers are formed by processes, i.e. airlaid, wetlaid, carded webs, thermal bonded, through-air bonded, thermoformed, hydroentangled, chemically bonded, or combinations thereof.  Accordingly, claim 1 is a product-by-process claim.
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.  The examiner observes no particular parameters are identified for the recited processes in claim 1.  Accordingly, if a top surface layer and/or a bottom surface layer comprises a structure which is the same as that resulting from those claimed, the claim will be met even if the process is not one of those claimed.  
	Additionally, the multi-layer substrate of claim 1 comprises a melted thermoplastic material.  The instant specification refers to the term “melted” in the context of a thermoplastic material which has been melted in order to allow the thermoplastic material to bond with the top and bottom surface layers (e.g. ¶¶ [0005] – [0007], [0046]) rather than a thermoplastic material which exists in a molten state.  Accordingly, the term melted carries a product-by-process connotation, wherein the product is notably defined by limitation (e) in claim 1.
	Claim 10 recites similar limitations to those discussed above for claim 1.  Therefore, the examiner applies similar interpretations thereto.  Claims 2 – 9, 11 – 15, and 17 – 21 depend on either claim 1 or 

Terminal Disclaimer
The terminal disclaimer filed on 15 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/710,676 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Accordingly, the double patenting rejections in view of Application No. 16/710,676 as outlined in the Office Action mailed 15 September 2021 are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Matthew Todd (Reg. No. 57,928) on 13 January 2022.
	The application has been amended as follows: 
	Claim 1, at paragraph (f), should now read:
	“(f) wherein the middle layer is melted from the polyethylene, wherein the polyethylene is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel both from the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”
	Claim 9, at ll. 2 – 3, 
	“multilayer” should read “multi-layer” for both instances.
	Claim 10, at paragraph (f), should now read:
 middle layer is melted from the thermoplastic material, wherein the thermoplastic material is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel both from the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”
	Claim 17, at ll. 2 – 3, 
	“multilayer” should read “multi-layer” for both instances.

Reasons for Allowance
Claims 1 – 15 and 17 – 21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Nissing (US 6,270,875 B1) is regarded as the closest prior art.
	With respect to claim 1, Nissing discloses multi-layer substrate (“multiple layer disposable wiping article”: e.g. Fig. 1 – 7, especially Fig. 4A, 4B; Col. 1, l. 62, to Col. 12, l. 55) comprising: 
	(a) a top surface layer consisting essentially of pulp fibers formed by, e.g., a wetlaid process (“third layer” 3000: e.g. Col. 2, ll. 22 – 30, 35 – 39, 61 – 67; Col. 3, ll. 1 – 7; Col. 8, l. 50, to Col. 11, l. 54); 
	(b) a middle layer comprising a thermoplastic material comprising polyethylene (“second layer”, “second layer” 2000, made of, e.g., polyethylene: Col. 1, l. 65, to Col. 3, l. 11; Col. 3, l. 26, to Col. 4, l. 22; Col. 5, l. 41, to Col. 6, l. 4; Col. 7, l. 20, to Col. 8, l. 49; Col. 12, ll. 50 – 55); 
	(c) a bottom surface layer consisting essentially of pulp fibers formed by, e.g. a wetlaid process (e.g. “first layer”, e.g. “first layer” 1000: e.g. Col. 1, l. 64, to Col. 2, l. 13; Col. 3, ll. 29 – 62; Col. 6, l. 20, to Col. 7, l. 19); and 
	(d) a cleaning composition loaded onto said multi-layer substrate (“wetting agent”, “aqueous lotion”: e.g. Col. 1, ll. 35 – 41, 49 – 53; Col. 6, ll. 16 – 19) wherein a fluid pathway through the melted thermoplastic material allows the cleaning composition to travel from the top surface layer to the bottom surface layer (“second layer” 2000 comprises “capillaries” 2041 promoting flow from “first surface” 2042, which faces “third layer” 3000, to “second surface” 2044, which faces “first layer” 1000: e.g. Col. 2, ll. 41 – 46, 61 – 67; Col. 7, ll. 32 – 36; Col. 8, ll. 21 - 49); 

	In view of this interpretation, although Nissing’s Fig. 4A and 4B depict an orientation wherein the “third layer” 3000 lies below the “first layer” 1000, Nissing discloses fluid flows from a “first surface” 2042 to a “second surface” 2044 of the “second layer” 2000 via “capillaries” 2041, as stated previously.  Per this disclosed direction of fluid flow, it follows the “third layer” 3000 and the “first layer” 1000 respectively correspond to the claimed top surface layer and bottom surface layer.  Stated another way, flipping the orientation of the multi-layer substrates in Nissing’s Fig. 4A and 4B upside-down from that shown provides a multi-layer substrate such that the “third layer” 3000 becomes a top surface layer and the “first layer” 1000 becomes a bottom surface layer.
	Furthermore, in at least one embodiment, Nissing directly bonds both the “first layer” 1000 and the “third layer” 3000 to the “second layer” 2000 (e.g. Col. 4, ll. 10 – 12; Col. 10, ll. 26 - 32), wherein both of these direct bonds are provided by, among other methods, melt bonding (“thermal bonding”, “mechanical-thermal bonding”, “ultrasonic bonding”: e.g. Col. 10, ll. 32 – 34; Col. 12, ll. 50 – 55).  Direct bonding as Nissing discloses implies intervening structures between the “first layer” 1000 and the “second layer” 2000 are absent, and the same applies for the “third layer” 3000 and the “second layer” 2000.  Accordingly, when heat is applied to these structures according to exemplary methods as Nissing discloses, the polyethylene in the “second layer” 2000 melts such that the thermoplastic material (polyethylene) bonds to groups of fibers in the “first layer” 1000 and the “third layer” 3000 as it melts and fractures.
	Therefore, Nissing’s multi-layer substrate is void of any chemical adhesives, the melted thermoplastic material instead, when melted, bonding to groups of fibers in the top surface layer and the bottom surface layer that are in direct contact with the thermoplastic material as it melts and fractures.
	However, as to limitations (e) and (f), Nissing differs as follows:
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.  
	Per the examiner’s amendment above, limitation (f) now reads “wherein the middle layer is melted from the polyethylene, wherein the polyethylene is initially in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel both from the top surface layer to the bottom surface layer and from the bottom surface layer to the top surface layer.”  However, limitation (e) provides clarity as to the implied structures of the melting as described in the features of limitation (f), so limitation (f) must be read in light of limitation (e), which reads “wherein the multi-layer substrate is void of any chemical adhesives, the thermoplastic material instead, when melted, bonding to groups of fibers in the top surface layer and the bottom surface layer that are in direct contact with the thermoplastic material as it melts and fractures, forming fluid pathways”.
	The examiner understands the implied structure of the middle layer to be one wherein the middle layer forms pores in between individual pulp fibers of the top and bottom surface layers, particular where the middle layer directly contacts the pulp fibers of both the top and bottom surface layers.  Such pores permit fluid transport, and in particular of the cleaning composition from limitation (d), from the top surface layer to the bottom surface layer and vice versa.
	Nissing therefore is observed to differ from limitations (e) and (f) in that (1) Nissing does not teach or suggest a structure wherein pores are formed in the middle layer between the pulp fibers of the top and bottom surface layers.  
2041 have preferential fluid flow which allows more fluid conduction in one direction versus the opposite direction: e.g. Col. 7, ll. 21 – 26; Col. 8, ll. 21 – 27), such fluid pathways are not formed in between and bonded to the fibers as is implied by the process limitations recited in claim 1.
	Additionally, even in the areas where the middle layer bonds to the top and bottom surface layers, the examiner observes Nissing does not teach, suggest, or otherwise provide an expectation that fluid pathways as required of claim 1 would form therein.  Therefore, claim 1 is allowable over Nissing.
	With respect to claim 10, claim 10 recites similar limitations to claim 1 in regard to the middle layer, especially with respect to the product-by-process limitations regarding melting formation of fluid pathways.  Accordingly, the reasons above for claim 1 being allowable over Nissing similarly apply to claim 10.
	With respect to claims 2 – 9, 11 – 15, and 17 – 21, each of claims 2 – 9, 11 – 15, and 17 – 21 depends, directly or indirectly, on claim 1 or claim 10, as appropriate.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 9, 11 – 15, and 17 – 21 is allowed for at least the same reasons as claim 1 or claim 10, as appropriate.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783